IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CASH WRIGHT AND JASMINE WRIGHT,          : No. 287 EAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
STATE FARM INSURANCE COMPANY,            :
EDWARD B. RUST AND DELORIS               :
BRYANT,                                  :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.